Case: 19-10818   Date Filed: 01/10/2020   Page: 1 of 5


                                                            [DO NOT PUBLISH]




               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 19-10818
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 3:17-cv-00373-HES-JRK


CHRISTOPHER GLOSTON,
by Tamika Gloston, his next friend,
parent, and natural guardian,
                                                                 Plaintiff-Appellee,

                                      versus

JACK VANCE,

                                                            Defendant-Appellant.

                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                               (January 10, 2020)

Before JORDAN, NEWSOM, and ANDERSON, Circuit Judges.

PER CURIAM:
                Case: 19-10818        Date Filed: 01/10/2020       Page: 2 of 5


       Defendant-Appellant Jack Vance appeals the district court’s denial of his

motion for summary judgment against plaintiff-appellee Christopher Gloston’s §

1983 suit. For the reasons given below, we vacate the relevant part of the opinion

below and remand.1

       Gloston, by and through his mother Tamika, filed a complaint against

Vance, as well as the Duval County School Board and School District. 2 The

complaint alleges that Gloston had multiple disabilities, including cerebral palsy,

and that he was relegated to a wheelchair. It alleges that Vance, one of Gloston’s

teachers, placed a towel over Gloston’s head, put his arm around his neck, put him

in a chokehold, and struck him in the face with his hand.

       Gloston asserted claims against Vance and the school board and district.

Two of those claims are relevant here; they allege that Vance violated the

Fourteenth Amendment by engaging in conduct that was shocking to the

conscience and that violated Christopher’s due process rights.

       The defendants moved for summary judgment. The defendants’ statement

of undisputed facts stated that Vance was a special education teacher who taught

Christopher. According to the statement of facts, Christopher had a habit of

1
  We asked the parties whether we had jurisdiction to review the denial of qualified immunity
below. Upon review of Vance’s brief, we are satisfied that we do, as he is raising, at least in
part, a legal challenge to the denial of qualified immunity, and not merely a challenge to the
sufficiency of the evidence. See Cottrell v. Caldwell, 85 F.3d 1480, 1484 (11th Cir. 1996);
Stanley v. City of Dalton, Ga., 219 F.3d 1280, 1287 (11th Cir. 2000).
2
  Vance is the only appellant here.



                                                2
              Case: 19-10818     Date Filed: 01/10/2020   Page: 3 of 5


screaming and disrupting class. Vance used a technique to reduce the stimuli

affecting Christopher, referred to as the “towel technique.” This involved lightly

placing a towel over Christopher’s face and explaining to Christopher that he could

laugh, giggle, or clap his hands, but not scream. According to the defendants, this

technique was effective in helping Christopher stop screaming.

      The defendants stated that Vance used this towel technique during the field

trip because Christopher was screaming. The defendants disputed the allegation

that Vance put Christopher in a chokehold. The defendants acknowledged that

Gloston had a photograph of the incident, but argued that the photograph was

unauthenticated.

      The defendants argued that they were entitled to summary judgment because

Gloston did not show that Vance violated a constitutional right—specifically, that

Gloston could not demonstrate that Vance’s conduct shocked the conscience—and

that even assuming Vance did violate a constitutional right, Gloston had failed to

demonstrate that it was clearly established.

      The district court denied summary judgment. It noted that the parties

disputed whether there was evidence in the record that Vance improperly

disciplined Gloston, taunted him, or caused him any pain, and whether the towel

technique had the legitimate purpose of stopping Gloston’s disruptive behavior.




                                          3
               Case: 19-10818     Date Filed: 01/10/2020    Page: 4 of 5


The district court described this as a genuine dispute of material fact that precluded

summary judgment.

      We conclude that the district court did not properly analyze Vance’s claim

of qualified immunity. When considering a defendant’s putative qualified

immunity, a district court must follow the procedures set forth in our decision in

Robinson v. Arrugueta, 415 F.3d 1252 (11th Cir. 2005). It must “take the facts in

the light most favorable to the party asserting the injury. When a district court

considers the record in this light, it eliminates all issues of fact. By approaching

the record in this way, the court has the plaintiff’s best case before it. With the

plaintiff’s best case in hand, the court is able to move to the question of whether

the defendant committed the constitutional violation alleged in the complaint

without having to assess any facts in dispute.” Id. at 1257. The court must then

determine whether, if the defendant did violate a constitutional right, that right was

“clearly established.” Id. at 1255.

      The district court did not conduct this analysis. It held that the disputed

issue of whether the towel technique had a legitimate purpose prevented it from

granting summary judgment. But when a defendant raises qualified immunity, a

district court cannot simply deny that defendant’s summary judgment motion

because the facts are disputed. It must consider “the plaintiff’s best case in hand”




                                           4
                Case: 19-10818   Date Filed: 01/10/2020    Page: 5 of 5


and determine whether those facts give rise to a constitutional violation, and, if so,

whether that violation breached a clearly established right. Id. at 1257.

      Here, the district court should have taken the record in the light most

favorable to Gloston. It then should have considered whether Vance violated

Gloston’s constitutional rights, and whether those rights were clearly established.

      For the foregoing reasons, we vacate the district court’s decision concerning

Gloston’s § 1983 claims and remand for further proceedings not inconsistent with

this opinion.

      VACATED AND REMANDED.




                                           5